UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7238


JENNIFER ANN JASMAINE, f/k/a Duane Leroy Fox,

                     Plaintiff - Appellant,

              v.

MR. FUTRELLE, Head of Mental Health; A. DAUGHETY, RN Lead Nurse; DR.
ELIZABETH BYRD; DR. OWENS; MS. HACKETT, Head Chaplain; MR.
DANIELS, Administrator,

                     Defendants - Appellees,

              and

M. MAGANA, RN Lead Nurse; OFFICER MILEY; SGT. JACKSON; OFFICER
LINDSEY; CHARLENE RICHARDSON; MS. COLLENS, Case Manager;
FINESSE G. COUCH, Director; JOHN DOES of Grievance Resolution Board
Members; CLARENCE O. ELLIS; JANE DOE, Director of Mental Health,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-ct-03294-FL)


Submitted: February 28, 2019                                    Decided: March 20, 2019


Before NIEMEYER and RICHARDSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed in part and dismissed in part by unpublished per curiam opinion.


Jennifer Ann Jasmaine, Appellant Pro Se. Elizabeth Pharr McCullough, Madeleine
Michelle Pfefferle, YOUNG MOORE & HENDERSON, PA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jennifer Ann Jasmaine appeals the district court’s order granting summary

judgment to Defendants on her 42 U.S.C. § 1983 (2012) complaint alleging deliberate

indifference to her medical needs, in violation of the Eighth Amendment, and violations

of the Religious Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C.

§§ 2000cc to 2000cc-5 (2012), and her First Amendment right to free exercise of religion.

Because Jasmaine no longer resides in the correctional facility that formed the basis for

her RLUIPA claim, we dismiss this claim as moot. See Rendelman v. Rouse, 569 F.3d
182, 186-87 (4th Cir. 2009). As to the other claims, we have reviewed the record and

find no reversible error. Accordingly, we affirm the remainder of the order for the

reasons stated by the district court.     Jasmaine v. Futrelle, No. 5:15-ct-03294-FL

(E.D.N.C. Sept. 26, 2018). We deny Jasmaine’s motions to appoint counsel, to refile the

appeal, and to suspend the proceedings. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                            3